Case 8:20-cv-00761-JLS-DFM Document 20 Filed 06/01/20 Page 1 of 2 Page ID #:114



  1                                                                   JS-6
  2
  3
  4
  5
  6
  7
  8
                           UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
 10
                                   SOUTHERN DIVISION
 11
       MARK CORDOVA, an individual
 12                                          CASE NO. 8:20-cv-00761 JLS (DFMx)
                      Plaintiff,
 13
             v.                              ORDER GRANTING JOINT
 14                                          STIPULATION RE:
       CORDOVA BOLT, INC., a
 15    California Corporation; and DOES 1    (1) AWARD OF ATTORNEYS’
       through 10, inclusive,                    FEES AND COSTS; AND
 16
                      Defendant.             (2) ENTRY OF DISMISSAL OF
 17                                              ACTION
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 8:20-cv-00761-JLS-DFM Document 20 Filed 06/01/20 Page 2 of 2 Page ID #:115



   1         Having reviewed the Parties’ Joint Stipulation re: (1) Award if Attorneys’
   2   Fees and Costs, and (2) Entry of Dismissal of Action, filed on May 27, 2020, and
   3   good cause appearing therefor, it is hereby ORDERED:
   4         1.    Plaintiff shall recover $481.55 in costs and $8,456.25 in attorneys’
   5               fees, in full satisfaction of the fees and costs claimed under Plaintiff’s
   6               acceptance of Defendant Cordova Bolt, Inc.’s Offer to Compromise
   7               Under Federal Rule of Civil Procedure 68 (ECF Doc 12-1) (the “Rule
   8               68 Offer”);
   9         2.    Plaintiff shall recover $44,000, as offered and accepted under the Rule
  10               68 Offer;
  11         3.    Payment of all sums due under the Rule 68 Offer, in the total amount
  12               of $52,937.80, shall be made within fourteen (14) calendar days of
  13               entry of order on this Stipulation;
  14         4.    This action is hereby DISMISSED with prejudice; and
  15         5.    By consent of the parties, the Court shall retain jurisdiction for the
  16               purpose of enforcing the terms of this Stipulation for twenty-one (21)
  17               days after entry of order on this Stipulation.
  18         IT IS SO ORDERED.
  19         Date: June 01, 2020
  20
  21                                          __________________________________
  22                                               Hon. Josephine L. Staton
                                                   United States District Court
  23
  24
  25
  26
  27
  28
                                                 1
